Citation Nr: 1026994	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-15 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen 
a claim of degenerative arthritis or disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on appeal.  
The Veteran appealed that decision to the Board, and the case was 
referred to the Board for appellate review.

The issue of whether new and material evidence has been received 
to reopen a claim of degenerative arthritis or disc disease of 
the lumbar spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issues adjudicated herein has been obtained.

2.  The competent medical evidence of record indicates that the 
Veteran's diabetes mellitus is manifested by use of oral 
medication and diet restriction.  Insulin and regulation of 
activities are not required.  

3.  Bilateral hearing loss is not shown to be causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for the service-connected diabetes mellitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7913 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated in 
active service, nor may it be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
      
With respect to the issues adjudicated herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the claimant of 
the information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to the service connection claim adjudicated herein, 
a July 2005 letter fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate this 
issue; what information and evidence that VA will seek to provide 
and what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, but 
that it was his responsibility to provide VA with any evidence 
pertaining to this claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

Also, a June 2006 letter informed the Veteran of the method for 
assigning a rating and an effective date, if his service 
connection claim were granted.  Although this letter was not sent 
prior to initial adjudication of the Veteran's claim, this timing 
defect is not prejudicial to him, because he was subsequently 
provided adequate notice, the claim was readjudicated, and a 
supplemental statement of the case (SSOC) was promulgated in 
November 2008.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a statement of 
the case or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the SOC 
or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  See 
Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 
1333-34).  

Moreover, the Court has held that VCAA notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and an effective date are assigned, and the 
claimant files an appeal as to the evaluation assigned to that 
grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which 
the Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been 
more than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 38 U.S.C.A. 
§§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his 
service-connected diabetes mellitus essentially fall within this 
fact pattern.  Prior to the RO's January 2006 grant of SC for 
diabetes mellitus, the Veteran was notified (by a July 2005 
letter) of the evidence needed to establish that underlying 
issue.  After receiving notice of the award of service connection 
for this disability here at issue, the Veteran perfected a timely 
appeal with respect to the rating initially assigned to the 
grant.  Clearly, no further section 5103(a) notice is required 
for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103, the record shows that the Veteran has been provided with 
various communications [including the notice of the January 2006 
rating decision, the April 2007 statement of the case (SOC), and 
the subsequent supplemental statements of the case (SSOCs), 
including most recently in November 2008] that contain notice of 
VA's rating criteria, his appellate rights, a summary of relevant 
evidence, citations to applicable law, and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the law 
have been satisfied.  No further due process development of 
notification of this increased rating claim is required.  

With respect to VA's duty to assist, the Veteran's service 
treatment records, and VA and private medical records have been 
obtained and associated with the claims file.  At an August 2005 
VA diabetes mellitus examination, the Veteran reported retiring 
from employment in 1998 "on Social Security" and "due to [his] 
back condition or [his] eye condition."  As the claims folder 
contains no evidence that the Veteran receives disability 
benefits from the Social Security Administration as a result of 
either his diabetes mellitus or his hearing loss, a remand of 
these two claims to accord the agency of original jurisdiction an 
opportunity to procure these documents is not necessary.  

The Veteran was afforded pertinent VA examinations in August 2005 
and August 2008.  38 C.F.R. § 3.159(c)(4) (2009).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater 
detail below, the Board finds that collectively the VA 
examinations obtained in this case are adequate as such are 
predicated on a review of the claims folder and medical records 
contained therein; contain a description of the history of the 
disability at issue; and document and consider the Veteran's 
complaints and symptoms.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4) (2009).  Thus, the Board finds that there 
is no indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and not 
part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of these issues 
adjudicated herein.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Increased Rating For Diabetes Mellitus

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

The rating criteria for diabetes mellitus are found in 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Diabetes mellitus requiring more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  38 C.F.R. § 4.119, DC 7913 
(2009).

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, is assigned a 60 percent disability rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating.  Id. 

Diabetes mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet warrants a 20 percent 
evaluation.  Id.  

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, with 
noncompensable complications to be considered as part of the 
diabetic process under Diagnostic Code 7913.  Id at Note (1).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is "more appropriate" 
than the one used by the RO, Diagnostic Code 7913.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

DC 7913 is deemed by the Board to be the most appropriate code, 
primarily because it pertains specifically to the disability at 
issue (diabetes mellitus) but also because it provides specific 
guidance as to how symptoms of this disability are to be 
evaluated.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more appropriate, 
and the Veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
veteran is appropriately rated under DC 7913, with reference to 
other diagnostic codes as appropriate as required by the 
diagnostic criteria set forth therein.  

The Veteran contends that his diabetes is more severe than the 
assigned 20 percent disability rating.  He reports that treatment 
for diabetes requires oral medications and checking blood sugar 
daily, as well as an extremely strict diet.  The Veteran also 
stated that his diabetes makes him extremely tired and interferes 
with aspects of daily living such as mowing his lawn and being 
outside for extended periods of time.  

A review of VA treatment records shows the Veteran was diagnosed 
with diabetes mellitus in December 2004 and that it has been 
well-controlled since that time.  The medical evidence indicates 
a history of treatment for glaucoma as well as multiple retinal 
surgeries in 1996 and 2003.  Visual acuity measurements findings 
from October 2007 show 20/25 vision in the right eye and 20/50 in 
the left eye.

In August 2005, the Veteran was afforded a VA examination for 
diabetes mellitus.  The examiner noted treatment with oral 
medications without any complications.  The examiner noted that 
the Veteran was required to follow a restricted diet and that his 
activities were not regulated or restricted, and he was able to 
engage in strenuous activities.  The examiner noted the Veteran's 
20 year history of glaucoma and retinal holes requiring many 
surgeries without history of diabetic retinopathy.  The examiner 
noted a normal visual examination with poor vision related to 
glaucoma.  The examiner found no evidence of cardiac, 
neurological, skin, gastrointestinal, genitourinary, or visual 
symptoms related to diabetes.  He explicitly stated that 
hypertension was unlikely related to diabetes because it pre-
existed the Veteran's diabetes by several years.  The examiner 
noted that the Veteran was not currently employed, but had 
retired in 1998 due to his back and eye conditions and was 
receiving Social Security benefits related to such disorders.  

In August 2008, the Veteran was afforded a second VA examination 
for diabetes.  At that time, the examiner noted the Veteran's 
history of treatment for diabetes and indicated that the Veteran 
was currently treated with oral medication and a restricted diet.  
The examiner noted that the Veteran was not restricted in his 
ability to perform strenuous activities.  The examiner found no 
symptoms of diabetic nephropathy, skin, or gastrointestinal 
problems related to diabetes.  The examiner noted evidence of 
genitourinary symptoms (erectile dysfunction) associated with 
diabetes, but indicated that the most likely etiology of 
Veteran's erectile dysfunction included a history of 
hypertension, medication, herniated lumbar disc, diabetes, and 
obesity.  Additionally, the examiner opined that it would be 
speculative to say that the Veteran's erectile dysfunction was 
solely caused by diabetes, as he had multiple risk factors shown 
to cause the disorder.  Upon reflex testing, the examiner 
determined that asymmetric H reflexes were consistent with the 
Veteran's history of lumbar spinal stenosis and found no 
electrodiagnostic evidence of peripheral neuropathy as seen with 
diabetes mellitus.  He opined, in essence, that all neurological 
findings and symptoms were related to the Veteran's spine 
disorder, rather than his diabetes.  Additionally, the examiner 
noted cardiovascular disease, but opined that it was not a 
complication of diabetes because it predated the onset of 
diabetes by several years.  With regard to the Veteran's diabetic 
retinopathy, the examiner found it to be a mild complication of 
the diabetes.  An eye examination showed bilateral abnormal 
reaction of pupils to light and an abnormal fundoscopic 
examination.  The examiner noted the Veteran's multiple prior eye 
surgeries and history of glaucoma.  With regard to effects on 
usual daily activities, the examiner noted that the Veteran was 
not employed, but had to stop certain routine activities, such as 
chores and recreation, to check blood sugars.  He noted that the 
Veteran would need to have extra food available in the car in 
case his blood sugar dropped.

Regarding the Veteran's diabetic retinopathy, the Board finds 
that a separate compensable rating is not warranted.  See 
Diagnostic Code 7913 at Note (1).  The Board notes evidence of 
multiple retinal surgeries prior to the manifestation of the 
Veteran's diabetes and unrelated to any other service-connected 
disorder.  Additionally, the medical evidence of record shows 
that the Veteran's visual impairment is related primarily to his 
history of glaucoma (non service-connected).  Further, the 2008 
VA examiner determined the diabetic retinopathy to be mild in 
nature.  Thus, a separate compensable rating is not warranted.

As has been discussed in the law and regulations section above, 
in order for a 40 percent disability rating to be awarded, the 
service-connected diabetes mellitus must require insulin, a 
restricted diet, and regulation of activities.  These criteria 
are conjunctive; all three elements must be met.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the conditions 
listed in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned].

The evidence of record shows the Veteran requires oral 
medications and has been placed on a restricted diet.  However, 
there is no evidence of insulin therapy and; with regard to 
regulation of activity (defined in the schedular criteria as 
avoidance of strenuous occupational and recreational activities), 
no health care provider has suggested that any of the Veteran' 
activities be limited.  In fact, the 2005 and 2008 VA examiners 
stated there were no restrictions on activities and that the 
Veteran was able to participate in strenuous activities.  
Further, the 2008 examiner noted that the only effect on the 
Veteran's daily activities included stopping to check blood sugar 
levels.  Although the Veteran contends that he tires easily due 
to his diabetes, the medical records are absent for any evidence 
of regulation of activity.  In addition, the Board points out 
that the VA examiners were unable to relate the Veteran's 
erectile dysfunction or hypertension to his diabetes.  In this 
regard, the 2005 and 2008 VA examiners determined that 
hypertension pre-existed service and was therefore unrelated to 
the Veteran's diabetes.  The 2008 VA examiner opined that 
erectile dysfunction was a result of many risk factors including 
obesity, hypertension, a lumbar spine disorder, and diabetes, but 
could not be solely attributed to the Veteran's diabetes.  Thus, 
the Board finds no probative evidence of symptoms, aside from 
diabetic retinopathy, which are secondary to his diabetes.  
Therefore, the criteria for the assignment of a 40 percent 
disability rating are not met and a higher rating may not be 
awarded.

The Board therefore finds that no basis exists for the assignment 
of a rating in excess of 20 percent for diabetes under Diagnostic 
Code 7913.

Finally, in view of the Court's holding in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether the 
Veteran is entitled to staged ratings for his diabetes.  However, 
upon review of all the evidence of record, the Board finds that 
at no time during the pendency of the claim and since the 
effective date of the grant of service connection has the 
Veteran's diabetes been more or less disabling than is reflected 
in the evaluation assigned.  

In summary, for the reasons and bases expressed above, the Board 
concludes that an increased rating for the Veteran's service-
connected diabetes mellitus is not warranted.  The benefit sought 
on appeal is accordingly denied.

In reviewing the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extraschedular basis. Ordinarily, the VA 
Rating Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's diabetes mellitus 
with the established criteria found in the rating schedule shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  Additionally, the evidence 
shows that the Veteran retired in 1998 due to low back and eye 
problems and has been receiving benefits from the Social Security 
Administration, relating to these disorders, since that time.  
Thus, there is no evidence that the Veteran's diabetes interferes 
with occupational duties.  Regarding daily activities, the 
medical evidence of record shows some slight interference in that 
the Veteran is required to check his blood sugars daily; however, 
his activities are not restricted.  In this regard, the level of 
severity of the Veteran's diabetes mellitus is contemplated in 
the 20 percent disability evaluation discussed above.  

In short, there is no credible evidence in the record to indicate 
that the Veteran's service-connected diabetes causes impairment 
with employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

In conclusion, the Board finds that a rating greater than the 
currently-assigned evaluation of 20 percent is not warranted for 
the Veteran's diabetes mellitus at any time during the current 
appeal period.  

Lastly, the Board finds that the record does not illustrate that 
the Veteran's service-connected diabetes mellitus prevents him 
from obtaining and maintaining gainful employment-nor has the 
Veteran contended otherwise.  Thus, any further discussion of an 
issue of entitlement to a total disability rating based on 
individual unemployability is not necessary.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  

Service Connection For Bilateral Hearing Loss

In this case, the Veteran contends that his bilateral hearing 
loss is related to noise exposure in service during combat in 
Vietnam.  Specifically, he stated that his base camp was near 
large caliber cannon fire and that he was continuously exposed to 
hazardous noise during service.  He also reported noise exposure 
post-service while operating lawn equipment and remodeling cars 
without wearing hearing protection. 

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may 
also be granted for certain chronic diseases, such as organic 
diseases of the nervous system, when the disease is manifested to 
a compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The term 'active 
military, naval, or air service' includes active duty, any period 
of active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24) (West 2001).

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a Veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the above mentioned frequencies are 26 decibels or greater; or 
when a Veteran's speech recognition scores, using the Maryland 
CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Court has held that "the threshold for normal hearing is from 
0 to 20 dB [decibels], and higher threshold levels indicate some 
degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
relationship between the Veteran's service and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d) which provides 
that service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d) (2009).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

A review of the service treatment records show no evidence of 
hearing loss upon entrance; however, a July 1969 service 
discharge audiological examination revealed puretone thresholds 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
5
10
X
20
LEFT
5
0
0
X
15

Thus, the discharge report indicates hearing impairment in the 
right ear.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155, 157 (1993) (stipulating that "the threshold for 
normal hearing is from 0 to 20 dB [decibels], and [that] higher 
threshold levels indicate some degree of hearing loss").  
Additionally, the Board notes that the Veteran had a "1" 
assigned to his medical physical profile for hearing which 
indicates a high level of medical fitness.  

In August 2005, the Veteran was afforded a VA audiological 
examination.  The examiner noted the Veteran's history of in 
service noise exposure and the Veteran reported hearing loss for 
the past 30 years, gradually worsening over time.  Puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
50
65
LEFT
25
25
25
40
50

Puretone threshold averages were 41 decibels in the right ear and 
35 decibels in the left.  Speech recognition scores were 80 
percent in the right ear and 72 percent in the left ear.  The 
examiner diagnosed moderated to moderately severe high frequency 
sensorineural hearing loss in the right ear and moderate high 
frequency sensorineural hearing loss in the left ear.  The 
examiner opined that the Veteran's hearing loss was not likely 
related to service, based on evidence showing normal hearing at 
service entrance and discharge.

In August 2008, the Veteran was afforded a second VA audiological 
examination.  Upon examination, the Veteran reported hearing loss 
since 1988 with difficulty hearing in circumstances with 
background noise.  He also stated that he listened to the 
television at a louder than normal volume.  Puretone thresholds 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
40
LEFT
15
15
20
25
35

Puretone threshold averages were 29 decibels in the right ear and 
24 decibels in the left.  Speech recognition scores were 100 
percent in the right ear and 92 percent in the left ear.  The 
examiner diagnosed normal hearing sloping to a mild high 
frequency sensorineural hearing loss bilaterally and noted that 
word recognition scores were excellent bilaterally.  The examiner 
opined that the Veteran's current hearing loss was not related to 
noise exposure in service.  He reasoned that the evidence of 
record showed normal hearing during service with the exception of  
a mild hearing loss in the right ear at 500Hz at the time of 
discharge.  By contrast, he noted that current puretone 
thresholds were within normal limits bilaterally at 500Hz.

The Board notes that the Veteran has bilateral hearing loss by VA 
standards.  38 C.F.R. § 3.385.  The Board observes and finds 
credible the Veteran's contentions that he had noise exposure in 
service, and currently has hearing loss.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may 
establish the presence of tinnitus because ringing in the ears is 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994) (holding that a lay witness is competent to testify 
to that which the witness has actually observed and is within the 
realm of his personal knowledge).  However, the question remains 
as to whether the Veteran's current bilateral hearing loss is 
related to military service.  See Pond, 12 Vet. App. 341.

As noted earlier herein, service records show no evidence of any 
treatment for or complaints of hearing loss during service with 
the exception of evidence of a right ear hearing loss at 
discharge.  Additionally, the Board notes the Veteran's 
conflicting statements regarding the onset of hearing loss.  More 
specifically, in a 2005 VA examination, the Veteran indicated 
that he had experienced hearing loss for the past 30 years (since 
approximately 1975).  However, in 2008, the Veteran stated that 
he had experienced hearing loss since 1988 or 1989 (approximately 
20 years post service).  Based on these conflicting statements, 
the Board finds the Veteran not credible regarding the date of 
onset of hearing loss.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (noting that the credibility of a witness may be impeached 
by a showing of interest, bias, or inconsistent statements), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant 
part by statute, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

Additionally, the Board notes that the Veteran had a hearing loss 
disability in the right ear at 500Hz upon separation from 
service.  However, as two subsequent VA audiological examinations 
indicated normal hearing at that frequency and the Veteran avers 
that his hearing loss did not begin until several years after 
service, the Board surmises that any hearing loss indicated at 
service discharge was acute and transitory in nature.  Therefore, 
the evidence of record, to include the Veteran's conflicting 
statements regarding the onset of hearing loss, evidence showing 
no treatment for hearing loss until many years post-service, and 
current evidence showing puretone thresholds within normal limits 
bilaterally at 500Hz, constitutes negative evidence tending to 
disprove the assertion that the Veteran was disabled from any 
disease or injury during service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to disprove 
the existence of an alleged fact); see also Maxson v. West, 12 
Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered as a factor, along 
with other factors concerning the veteran's health and medical 
treatment during and after military service).  

Further, the Board finds that the 2008 VA examiner's negative 
nexus opinion probative as it is based on a complete review of 
the claims file and the accurate history provided therein and 
provides a complete rationale based on that review and on the 
medical findings of record.  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in the 
record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that the Board may appropriately favor the opinion of 
one competent medical authority over another); Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion included the 
physician's access to the claims file and the thoroughness and 
detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and the 
medical conclusion reached).  Additionally, the Board finds the 
VA examiner's opinion is fully supported by the evidence of 
record.  In this regard, the evidence shows a right ear hearing 
loss at 500Hz upon service discharge; however, recent testing 
shows normal hearing at 500Hz bilaterally, with high frequency 
hearing loss.  As the 2008 VA examiner's negative nexus opinion 
is deemed the most probative and competent medical evidence of 
record, the evidence weighs against the chronicity of the 
Veteran's disorder.  See Savage v. Gober, 10 Vet. App. at 497-98 
(holding that, notwithstanding a showing of post-service 
continuity of symptomatology, medical expertise was required to 
relate present disability etiologically to post service 
symptoms).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection for 
bilateral hearing loss.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  Thus, the claim must be denied.



ORDER


An initial disability rating in excess of 20 percent for diabetes 
mellitus is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds that further evidentiary development is warranted 
with respect to the Veteran's claim to reopen his previously 
denied low back disability.  Specifically, the report of an 
August 2005 VA examination indicates that the Veteran is in 
receipt of Social Security disability benefits relating to his 
claim of degenerative arthritis or disc disease of the lumbar 
spine.  In particular, the Veteran reported that he had retired 
in 1998 due to low back problems and was receiving Social 
Security benefits.  

The Court has repeatedly held that when VA is on notice that 
there are Social Security Administration (SSA) records, it must 
obtain and consider them.  See Baker v. West, 11 Vet. App. 
163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Further, 
the Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the 
need for VA to obtain records from other Government agencies.  38 
U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Therefore, the 
medical records from SSA pertaining to any original award of 
disability benefits and any continuing award of benefits relating 
to a claim of degenerative arthritis or disc disease of the 
lumbar spine must be requested and associated with the claims 
file before a decision can be issued on his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain from the 
SSA a copy of any disability determination 
that it has rendered for the Veteran and all 
medical records upon which any such decision 
was based.

2.  The RO or AMC should then readjudicate the 
issue of whether new and material evidence has 
been received sufficient to reopen a 
previously denied claim for service connection 
for degenerative arthritis or disc disease of 
the lumbar spine.  If this issue remains 
denied, the Veteran and his representative 
should be provided with an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


